EXHIBIT 10.1

Description of Second Half 2006 Incentive Plan

On September 11, 2006, the Compensation Committee of the Board of Directors of
Sirenza Microdevices, Inc. (the “Company”) approved a cash incentive plan
pursuant to which exempt employees of the Company, including, without
limitation, certain executive officers, will be eligible to receive a one-time
cash incentive payment in the event that the Company’s SMDI segment and/or the
Company as a whole meet specified performance targets in its third and fourth
fiscal quarters of 2006 combined (the “Bonus Plan”). The Bonus Plan is subject
to the terms and conditions contained in the Company’s General Incentive Plan
Terms and Conditions.

The Bonus Plan is intended to reward eligible employees for profitable growth
the Company’s SMDI segment and/or the Company as a whole may achieve during the
plan period, based on achievement of specific levels of pro forma income (“PFI”)
in the third and fourth quarter of 2006. 85% of the maximum potential incentive
pool that may be funded under the Bonus Plan will be based on the PFI of the
SMDI segment, and 15% of such incentive pool will be based on the PFI of the
Company as a whole. The exact amounts of the performance targets have been
omitted from this summary as they are specific quantitative performance
related-factors involving confidential commercial or business information, the
disclosure of which would have an adverse effect on the Company.

PFI is calculated by taking the SMDI segment’s or the Company’s (as applicable)
net income for a given period as calculated in accordance with GAAP, and then
excluding the effect of regularly reported non-cash charges and infrequent or
unusual events, including, without limitation, charges for the amortization of
acquisition-related intangible assets, compensation expenses related to employee
equity awards, costs associated with litigation settlements, restructuring
charges, the write-off of deferred equity financing costs and expenses related
to abandoned merger and acquisition activities.

The size of any incentive pool funded under the Bonus Plan will depend on:

 

  •   the persons eligible to participate in the plan as of the end of the
period (the maximum incentive pool as of the beginning of the period may change
as the group of eligible employees and their respective maximum bonus potential
changes through new hires, attrition and changes in pay grade between now and
the end of the period); and

 

  •   the achievement by the SMDI segment and the Company as a whole against the
targeted level of PFI for each in Q3 and Q4 2006 combined.

There is no minimum incentive pool funding level, and it is possible that no
incentive pool will be funded. With respect to both the SMDI segment and the
Company portions of the possible incentive pool to be funded, incentive pool
funding begins at achievement of 60% of the PFI target for the full plan period,
and increases proportionately thereafter to the extent that further achievement
toward (and potentially beyond) the full plan PFI target occurs, subject to a
cap on further incentive pool growth for any achievement in excess of 116% of
the relevant PFI target for the plan period. As of September 11, 2006, the
maximum potential incentive pool that could be funded if both the SMDI segment
and the Company achieved PFI at 116% or more of their respective targets would
be approximately $1.65 million.

Awards and payout of any incentive pool created would not occur until the first
quarter of 2007. The amount of any employee’s individual award under the Bonus
Plan will be determined by management (or in the case of executive officers, the
Compensation Committee of the Board of Directors) in its discretion at the time
of the awards based on a variety of factors, including, without limitation, the
employee’s individual performance and contribution to the SMDI segment’s or the
Company’s success, the contribution of each division or department and the SMDI
segment’s and the Company’s performance overall.